Order of Appellate Division, treated as a resettled order of affirmance including a grant of leave to appeal, reversed and petition dismissed. Question certified answered in the negative. Section 1293-a of the Penal Law, which provides that a person ‘ ‘ who, under circumstances not constituting larceny * * * shall, without the consent of the owner take, use or operate * * * an automobile ’ ’, is to be strictly construed. The statute does not apply to one who accepts a ride in an automobile, even knowing it to have been taken without the owner’s consent, unless he was implicated or involved in the actual taking of the vehicle.
Concur: Judges Fuld, Vast Voorhis, Bergan and Keating. Chief Judge Desmond and Judges Burke and Scileppi dissent and vote to affirm upon the memorandum at the Appellate Division.